Title: To George Washington from Brigadier General John Lacey, Jr., 3 March 1778
From: Lacey, John Jr.
To: Washington, George



Sir
Camp Crooket Billet [Pa.] March 3d 1778

I reced your Excellencys favour of the 2d Instant at Seven oClock this evening. it is true I refused the Drover a Guard for the Cattle and the reasons were on Account of the Smallness of my Numbers.

four Hundred troops Newly Arived from Cumberland and York Countys but only One Hundred of them at that time had reced any Arms, and near half of them was without Flints. About fifty of Chester County Militia made up my whole force, and the times of those fifty Expired the evening the Application was made and next Morning their Arms were Delivered up. I advised the Drover to take a Course further Back in the Country, where I concluded they might Pass without Danger. In this Condition I was not Abel to furnish the Guards and Patroles Sufficient for the safety of my Camp Nevertheless had I Suspected the Least of Danger from so great a Distan[ce] from the Enemy I should have sent what Men I had Equipt with them.
When the former Classes was Discharged the Arms were Sent to Allentown and Col. Antises, to be Repaired, those Men Newly Arived Came without Arms, and it was for some time before we could by any Means get them Back, for the want of Waggons.
I have near fourty Men in Camp un Armed at this time, the teams has been gone Six Days and have not yet returnd with them, the Flints did not Arive till Last night.
Proof is very hard to find against those taken on the Roads going to Market, Sufficient for Conviction Unless what Marketing they have in their Custody will be Sufficient.
Israel Roberts One of the Prisoners is Charged of Pasing Counterfit Mony and Carrying on a trade with the Enemy, as Soon as I can Collect the Evidences I will Send him Over for tryal.
The Enclosed is a Report of the Strength of the Brigade two parties of Better then One Hundred is at Present on Command escorting Cattle to Head Quarters.
I have Ordered One hundred and fifty to Bartholomew Agreeable to Order.
I have moved my Camp to this place, but will be so Weakened by those Detachments that I Shall be Obliget to Return Back to the Cross Roads. My Scouting Parties go Down as far as Shoemakers On the York Road, and to White Marsh on the Germantown Road, and to Bustle town on the frankford Road. I Remain Your Excellencys most Obedient Humble Servant

John Lacey jur

